Title: To Thomas Jefferson from Nathan Read, 8 January 1791
From: Read, Nathan
To: Jefferson, Thomas



Sir
Salem Jany. 8th. 1791.

Having improved some of the machines, for which, last winter, I solicited a Patent, and desirous, after farther improvement, of communicating others to the public; also informed that some of my supposed improvements in the distillery particularly the application of the Syphon, had been suggested several years since, to the late President of the American Academy; and not wishing for an exclusive privilege to any improvement that is not new; I must request your Excellency to solicit the Honorable Board to grant me leave to withdraw my former petitions, paying all charges that have arisen, and to present the inclosed petition in which I have stated, agreable to the Order of the Honorable Board the nature and extent of the discoveries therein mentioned. I forwared last week to Mr. Remsen Models of several machines, drafts and descriptions of which are inclosed. The model of the Boiler which I have forwared is an improvement upon one of those I exhibited last winter. The model I refer to consists of several annular vessels placed one above another within the furnace in such a manner as to expose a very large surface directly to the fire. For annular vessels, placed in a horizontal position, I have substituted circular tubes, placed in a vertical
 
position, within the furnace which is formed by the Boiler itself in the same manner as the other was. In the last boiler which is stronger, more simple and elegant in its construction I have paid less regard to the evaporating surface than in either of the others; finding by experiment, that the principle of evaporation suggested by your Excellency is perfectly just when applied to close vessels. I am sensible that a pipe was several years since, made use of by Mr. Rumsey for generating steam and also perceive, from the Philosophical Transactions that a tube, in the form of the worm of a Still, was used upwards of twenty years ago for the same purpose, but do not know that any other person but myself hath ever constructed a tubular Boiler, formed in such a manner as to constitute of itself a compleat furnace. It is about three years since I first projected a boiler upon this plan. How far my improvements merit an exclusive privilege the Honorable Board will judge. Should a Patent be granted, I request it may be delivered to Benja. Goodhue Esqr. who will pay Mr. Remsen all charges that have arisen or may arise in consequence of my applications. I have requested Mr. Remsen, by permission of the Honorable Board to inclose me my former petitions, and to deliver to my order several models which have too long encumbered your Office. I am with the sincerest respect your Excellency’s most obedient servant

 Nathan Read

